DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment filed 4/14/2021, with respect to the prior art rejections have been fully considered and are persuasive in lieu of the newly amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (US 2004/0163357) in view of Szekely (US 2018/0327979).
Regarding claim 1, Gregory discloses a system for reinforcing a compressible soil strata [Figures 1 & 2], the system comprising:(a) an array of helical rigid-inclusions [12], wherein each helical rigid-inclusion comprises a elongate body, a top member [20] positionable proximal to one 
Gregory fails to disclose a load transfer platform and the subsequent details thereof.  
Szekely teaches a modular platform deck having a load transfer platform [102] comprised of compacted gravel [Paragraph 44] having piles disposed therein to support a platform deck, wherein the load transfer platform is configured to transfer at least a portion of a load force from an object upon an overlying surface to the at least one piles [via the weight of the object and/or vehicles thereupon].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system for reinforcing a compressible soil strata of Gregory by adding the load transfer platform as described by Szekely to increase the bearing strength at the surface of the system to provide a stable platform capable of draining water to act as a buffer between the foundation slab and native soils in need of reinforcement.
Regarding claims 2-5, Gregory further discloses the top member is connected to the first end and is substantially planar and helical [many planes comprising the top member and the part of the helical rigid inclusion body is helical as it is threaded [Figure 2].
Regarding claims 6, 7, 9, 10 and 13, although Gregory is silent as to the size parameters of the helices, elongate body, and load transfer platform, it would have been obvious to one of ordinary skill in the art to utilize the ranges claimed by the Applicant based on a number of site specific variables including anticipated loading, soil bearing strength, materials type, cost and freight etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 8 and 15, Gregory further discloses the at least one helical rigid-inclusion is couplable to a rotary drive mechanism for installing the at least one helical rigid-inclusion below a 
Regarding claim 11, Gregory further discloses the at least one helical rigid-inclusion is further configured to be reversibly connectible to an extension member between the top member and the at least one lower helically-formed member [extension(s) 12a; Figures 1-3].
Regarding claim 12, although the combination is silent as to the combination having a geotextile or geosynthetic layer as part of the load transfer platform, the Examiner takes Official Notice that it is well known in the art of constructing shallow foundations to install a geotextile/geosynthetic between the native soils and structual fill soils (e.g. compacted gravel) to prevent the fill soils from mixing with the native soils and losing their drainage capabilities by having the native soils clog the voids between the particles that provide the space for water to drain through.
Regarding claim 14, Gregory further discloses the load is positioned upon a shallow foundation or a slab-on-grade [Paragraph 18].  
Regarding claim 16, Gregory further discloses a second lower helically-formed member [each helical rigid inclusion, 12, comprises two helices, 14; Figures 1 & 2].

Claims 1-18, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronge (DE 29806444 U1) in view of Perko et al. (US 2019/0271131) and Szekely (US 2018/0327979).
Regarding claim 1, Ronge discloses a system for reinforcing a compressible soil strata [Figures 1 & 2], the system comprising:(a) an array of rigid-inclusions [5].
Ronge fails to disclose each rigid-inclusion comprises an elongate body, a top member positionable proximal to one end of the elongate body, and at least one lower helically-formed 
Perko teaches a foundation system comprising a helical pile rigid inclusion [10], wherein each helical rigid-inclusion comprises a elongate body [Figures 1-6, a top member [30 positionable proximal to one end of the elongate body, and at least one lower helically-formed member [20] secured to an end of the elongate body opposite to the top member.
Szekely teaches a modular platform deck having a load transfer platform [102] comprised of compacted gravel [Paragraph 44] having piles disposed therein to support a platform deck, wherein the load transfer platform is configured to transfer at least a portion of a load force from an object upon an overlying surface to the at least one piles [via the weight of the object and/or vehicles thereupon].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of Ronge by substituting the rigid inclusion for the helical pile rigid inclusion as described by Perko to provide an inclusion with additional strength, lateral and buckling support [Paragraph 29] such that greater loads can be supported by the native soil.  Likewise it would have been obvious to one of ordinary skill in the art to modify the system for reinforcing a compressible soil strata of Ronge by adding the load transfer platform as described by Szekely to increase the bearing strength at the surface of the system to provide a stable platform capable of draining water to act as a buffer between the foundation slab and native soils in need of reinforcement.
Regarding claim 2, Perko further teaches the top member is helical [with the bolt/slotted connection; Figures 14A-17B].
Regarding claims 3-5, Perko further teaches the top member is connected to the first end and is substantially planar [Figures 1-3].

Regarding claim 11, Perko further teaches the at least one helical rigid-inclusion is further configured to be reversibly connectible to an extension member between the top member and the at least one lower helically-formed member [via the apertures and bolts; Figures 1-17B],
Regarding claim 12, although the combination is silent as to the combination having a geotextile or geosynthetic layer as part of the load transfer platform, the Examiner takes Official Notice that it is well known in the art of constructing shallow foundations to install a geotextile/geosynthetic between the native soils and structual fill soils (e.g. compacted gravel) to prevent the fill soils from mixing with the native soils and losing their drainage capabilities by having the native soils clog the voids between the particles that provide the space for water to drain through.
Regarding claim 16, Perko further teaches a second lower helically-formed member [22].
Regarding claims 6, 7, 9, 10 and 13, although Gregory is silent as to the size parameters of the helices, elongate body, and load transfer platform, it would have been obvious to one of ordinary skill in the art to utilize the ranges claimed by the Applicant based on a number of site specific variables including anticipated loading, soil bearing strength, materials type, cost and freight etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 17, 18 and 20, it would have been obvious to one of ordinary skill in the art that the system for reinforcing compressible soil strata of the Ronge-Perko combination, in its normal and usual operation, would necessarily perform the method as claimed by the Applicant. Although there is no mention in the combination of a compressible layer, the Examiner notes that it 
Specifically regarding claim 18, Perko further teaches the at least one helical rigid-inclusion is attached to the rotary drive mechanism by means of a tool inserted into the hollow portion of the elongate body of the at least one helical rigid-inclusion [tool (e.g. bolt/dowel/bar) must be inserted into the interior of the rigid inclusion to induce the rotational force utilized in Panko].
Regarding claim 23, Ronge further discloses the array is one of a circular array, a rectangular array or a sectional array [Figure 1].
Regarding claims 24-26, Perko further teaches positioning a top member [44, Figures 9-17B] upon an end of the elongate body at an end opposite the lower helically formed member [best seen in Figures 1-3].  Although not explicitly described, it would have been obvious to one of ordinary skill in the art that the rotational force would have been applied to the trailing edge of the inside of a bolt-hole as it turns. Alternatively, it would have been obvious that the force must be applied on a trailing edge for a bayonet connection to function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619